DETAILED ACTION
Status of Application
The response filed 23 April 2021 is acknowledged and has been considered in its entirety.  Claims 12-19 are pending; Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 12-14 are subject to examination on the merits.

Priority
The instant application is a CON of US application 15/171,141 which is a CIP of PCT/US2014/069925 filed 12 December 2014 which claims benefit of US Provisional applications 61/930,214 and 61/915,251, filed 22 January 2014 and 12 December 2013, respectively. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2021 are acknowledged and has been considered by the examiner.  See initialed and signed PTO/SB08.  

Maintained Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a method for reducing interaction of a Streptococcus pyogenes Cas9 (SpCas9) protein with a target DNA or with backbone phosphate groups of a target DNA, comprising mutating one or more residues at Asn497, Trp659, Arg661, Gln695, Gln926, Glu1108, Leu169, Tyr450, Met495, Met694, or His698 of a corresponding wild-type SpCas9.
The specification does not find support for making mutations at the claimed positions.  The only place in the entire specification where these specific amino acids are recited is in instant paragraph 0178/p. 526, lines 2nd full paragraph (support for this exact paragraph is found in parent PCT/US2014/069925 at paragraph 0217 and in Provisional application 61/903,214 (filed 22 January 2014) at paragraph 0347).
[0178] The REC1 and RuvC domains facilitate RNA-guided DNA targeting: Cas9 recognizes the 20-bp DNA target site in a sequence-independent manner (FIG. 12A). The backbone phosphate groups of the target DNA (nucleotides 1', 9'-11', 13', and 20') interact with the REC1 (Asn497, Trp659, Arg661 and Gln695), RuvC (Gln926), and PI (Glu1108) domains. The C2' atoms of the target DNA (nucleotides 5', 7', 8', 11', 19', and 20') form van der Waals interactions with the REC1 domain (Leu169, Tyr450, Met495, Met694 and His698) and RuvC domain (Ala728) (FIG. 12D). These interactions are likely to contribute towards discriminating between DNA vs. RNA targets by Cas9. The terminal base pair of the guide:DNA duplex (G1:C20') is recognized by the RuvC domain via end-capping interactions (FIG. 12D); the nucleobases of sgRNA G1 and target DNA C20' interact with the side chains of Tyr1013 and Val1015, respectively, whereas the 2'-hydroxyl and phosphate groups of sgRNA G1 interact with Val1009 and Gln926, respectively. These end-capping interactions are consistent with the previous observation that Cas9 recognizes a 17-20-bp guide:DNA duplex, and that extended guide sequences are degraded in cells and do not contribute to improving sequence specificity (Mali et al., 2013a; Ran et al., 2013). Taken together, these structural findings explain the RNA-guided DNA targeting mechanism of Cas9.  

However, there is nothing in the specification which recites mutating any of the amino acids described in this paragraph and which are currently claimed.  While paragraphs 0018, 0019 and 0104, for example, generically describe that Cas9 enzymes from various organisms including S. pyogenes can have mutated amino acids, this description is generic in nature and does not provide support of the claimed specific mutations.  Specifically contemplated amino acid mutations that are adequately described in the specification are found, for example, in paragraph 0105 which states that the following mutations of SpCas9 are described and supported: D10A, E762A, H840A, N854A, N863A and/or D986A.  But again, as noted, while paragraph 0178 describes interactions occurring between the Cas9 protein and DNA at amino acids Asn497, Trp659, Arg661, Gln695, Gln926, Glu1108, Leu169, Tyr450, Met495, Met694, or His698, there is no contemplation anywhere in the specification of actually mutating these residues.  Therefore, one of ordinary skill in the art could not clearly recognize that Applicants were in possession of and therefore Applicant’s invented that which is being claimed (See MPEP 2163.02).  It is noted, this will also affect the instant applications ability to rely upon earlier filing dates.  As such, the instant applications filing date (for prior art purposes) will be that the instant filed application on 19 July 2019.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection under 35 U.S.C. 112(a) as lacking written description for the currently claimed methods of mutating specific amino acids to disrupt DNA binding.  Applicant’s assert there is “ample” information regarding this method throughout the specification and state paragraphs 0178 and Figure 12A also describe SpCas9 residues responsible for binding to the target DNA (as assessed by X-ray crystallography).  Applicant’s point to Figure 12A which specifically characterizes the hydrogen bonding interactions/salt bridges between the claimed amino acids Asn497, Trp659, Arg661, Gln923 and Glu1108 and the DNA backbone and the stacking/hydrophobic interactions between C2’ atoms of the target DNA and amino acids Leu169, Met495, Met694 and His698 of SpCas9.  In addition, Applicants state paragraph 0162 discloses that the REC lobe is one of the least conserved and that mutations in the REC1 and REC2 domains demonstrate REC1 is critical for Cas9 activity.  In addition, mutations described in the instant specification at Arg66, Arg70 and Arg74 successfully reduced SpCas9 activity (See paragraphs 0176 and Figure 12C).  As such, one skilled in the art would recognize that similarly mutating SpCas9 amino acid residues responsible for interacting with the backbone phosphate groups of the target DNA in the guide:target DNA duplex would similarly reduce binding of SpCas9 with the target DNA.  See Remarks, pp. 4-6.
	The Examiner has considered Applicant’s remarks but does not fine them convincing.  The question to be answered with respect to written description was whether or not at the time of filing Applicant’s had in their possession support for that which is being currently claimed (See MPEP 2163).  Here, it is asserted that while Applicant’s have provided the crystal structure which details many of the DNA-SpCas9 interactions, this is not enough to establish the currently claimed method and the contemplation of mutating specific amino acids.  In particular, with an enzyme having over 1300 amino acids in complex with guide and target DNA, there are going to many, many different amino acid-DNA interactions.  However, merely mentioning them does not translate to support for specifically and intentionally mutating all of them or in this case, just some of them.  Nowhere in the specification is there any thought/indication which directs one skilled in the art that Applicant’s had any intent on mutating any of the claimed residues; rather it seems an afterthought.  However, as noted, written description is predicated upon completion of an invention at the time of filing, not leaving it up to others to figure it out and/or coming in later with a different invention never contemplated at the time of filing.  Applicant’s point to paragraph 0176 and Figure 12C directed to specific amino acids of Arg66, Arg70 and Arg74, as specific amino acids to mutate in order to alter SpCas9 activity.  However, this cannot be directly extended to the instantly claimed methods of mutating other amino acids because there has been no indication to do so.  Rather, at most, paragraph 0192 points to what can be done in the future with the SpCas9:sgDNA:target DNA crystal structure:  
[0192]  Applicants' crystal structure provides a critical step towards understanding the molecular mechanism of RNA-guided DNA targeting by Cas9. Further structural and functional studies with S. pyogenes Cas9 or related orthologs, including the structural determination of the Cas9-sgRNA-DNA ternary complex containing the non-complementary strand, may be important for illuminating details such as Cas9-mediated recognition of PAM sequences on the target DNA or mismatch tolerance between the sgRNA:DNA duplex. However, the present structural and functional analyses already provide a useful scaffold for rational engineering of Cas9-based genome modulating technologies. Applicants reported, for example, an S. pyogenes Cas9 truncation mutant (FIG. 9B) that will facilitate packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications. Similarly, future engineering of the PI domain allows for programming of PAM specificity, improving target site recognition fidelity, and increasing the versatility of the Cas9 genome engineering platform.
	
As such, it clear that there was no contemplation of mutating the amino acids as in current claim 12/paragraph 0178, otherwise, , there would have been a clear indication to do so, as is the case in paragraph 0176 for mutating specifically named and identified amino acids (“[0176] Mutational analysis demonstrated that the R66A, R70A and R74A mutations on Bridge helix markedly reduced DNA cleavage activities (FIG. 12C)….”
With regard to Applicant’s assertions that the claimed subject matter has benefit of the priority documents, the Examiner notes that if written description has been established to be lacking, then benefit of priority can/will be denied (See MPEP 2163.01).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Juong et al. (US 9512446 – cited herein).
Joung et al. teach:  
Methods of making variant Streptococcus pyogenes Cas9 enzymes having the following mutations: R63; R78; H160; K163; R165; L169; R403; N407; Y450; M495; N497; K510; Y515; W659; R661; M694; Q695; H698; A728; Q926; K1107; E1108; S1109; K1113; R1114; S1116; K1118; D1135; S1136; K1153; K1155; K1158; K1200; Q1221; K1289; R1298; K1300; K1325; K1334; T1337 and/or S1216 (See Col. 2, lines 28-34).
In addition, Joung et al. also described that amino acids L169, Y450, M495, N497, W659, R661, M694, Q695, H698, A728, Q926, E1108 and V1015 of contact the DNA of the spacer region of SpCas9, and methods of mutating these amino acids will increase specificity by reducing the non-specific binding affinity for DNA (See Col. 4, lines 19-28; Col. 23, lines 39-51; claims 1-4).  
It is noted, Joung et al. specifically teach the amino acid sequence of SpCas9 so one skilled in the art can practice the claimed methods (See Col. 11-12).  
Although these paragraphs describes multiple, alternative substitution positions which could be made, the positions claimed are 11 out of the 39 described alternative embodiments/mutation positions and therefore, one of ordinary skill would have immediately envisaged SpCas9 mutant enzyme having at least one of the 11 claimed substitutions and as such, the disclosure of Joung et al. is taken as anticipatory over the claimed invention.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Joung et al. (US 9512446) by stating they should receive benefit of priority documents back to December 12, 2013 (provisional application e.g. 61/915,251).  As such, Joung et al. having an earliest priority date to 04 February 2016, is not prior art.
	However, as the Examiner noted, if written description is lacking for the claimed, denial of benefit to earlier priority date is a result (See MPEP 2163.01).  Here, given the instantly filed claims are the first time there has been any mention of mutating the amino acids currently named in the method of reducing DNA interaction, then priority is given only to the instantly filed application, e.g. 19 July 2019.   



Reference of Interest – Not Relied Upon
Ran, F.A. – Ph.D. Dissertation, Harvard University, April 2014.  “CRISPR-Cas: Development and Applications for Mammalian Genome Editing”.  The dissertation describes the ternary crystal structure of SpCas9-sgRNA-target DNA described in the instant specification.  Dr. Ran is not a named inventor for the instant application or the family of applications.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 July 2021